 

Exhibit 10.01

 

October 5, 2020

 

Inspyr Therapeutics, Inc.

2629 Townsgate Road #215

Westlake Village, CA 91361

(818) 597-7552

rsilvestre@silvestrelaw.com

 

Ridgeway Therapeutics, Inc.

[Address]

[Address]

[Email]

 

Dear Colin Hislop,

 

Inspyr Therapeutics, Inc. (“Inspyr”) is providing this letter agreement (“Letter
Agreement”) to Ridgeway Therapeutics, Inc. (“Ridgeway”) in connection with the
License Agreement between Inspyr and Ridgeway effective as of August 3, 2018
(the “Agreement”). Capitalized terms not otherwise defined in this Letter
Agreement shall have the meaning ascribed such terms in the Agreement.

 

Inspyr and Ridgeway agree in consideration of the mutual covenants expressed in
this Letter Agreement that with effect from the execution of this Letter
Agreement:

 

1.As of the date of this Letter Agreement, the Agreement shall terminate and,
except as provided herein or otherwise as provided in Sections 5.1, 7.8 and 7.9,
and Articles 1, 8 through 11, 13, 14, and 17 through 20 of the Agreement, the
parties shall have no further rights or obligations thereunder.

 

2.All Licensed Rights under the Agreement shall revert to Inspyr. Ridgeway shall
cooperate to transfer all Know-How, and any and all records and materials
related thereto or developed in support of Licensed Products or otherwise
developed under the Agreement, to Inspyr, and further agrees that all right,
title, and interest in and to any copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries, ideas
and trade secrets conceived, discovered, authored, invented, developed or
reduced to practice by Ridgeway, solely or in collaboration with others, under
the Agreement and arising out of, or in connection with, its performance under
the Agreement, and any copyrights, patents, trade secrets, mask work rights or
other intellectual property rights relating to the foregoing (collectively,
“Inventions”), are the sole property of Inspyr. Ridgeway also agrees to promptly
make full written disclosure to Inspyr of any Inventions and to deliver and
assign (or cause to be assigned) and hereby irrevocably assigns fully to Inspyr
all right, title and interest in and to the Inventions.

 

3.Ridgeway shall transfer all documentation, records, notes, memoranda and other
materials developed under the Agreement in support of regulatory filings or
regulatory approvals from the Food and Drug Administration or its equivalent
agencies in non-U.S. jurisdictions to Inspyr. Ridgeway will further transfer to
Inspyr, any domain names (including www.ridgewaytherapeutics.com) and other
property held by Ridgeway that relate in any manner to the use and exploitation
of the Licensed Products.

 

 

 



 

4.Ridgeway and Inspyr each hereby represent and warrants to the other party:

 

a.it is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated, and has full
corporate power and authority and the legal right to own and operate its
property and assets and to fulfill its obligations as contemplated in this
Letter Agreement; and

 

b.it has the corporate power and authority and the legal right to enter into
this Letter Agreement, it has taken all necessary corporate action on its part
required to authorize the execution and delivery of this Letter Agreement and
the performance of its obligations hereunder, and this Letter Agreement has been
duly executed and delivered on behalf of such party, and constitutes a legal,
valid and binding obligation of such party and is enforceable against it in
accordance with its terms.

 

5.Ridgeway further represents and warrants that:

 

a.no sublicenses have been granted under the Agreement, or that any sublicenses
granted under the Agreement have been terminated as of the date of this Letter
Agreement.

 

b.It owns or holds the license to the Licensed Products free and clear of all
mortgages, pledges, security interest, encumbrances, liens or charges of any
kind, including without limitation, any conditional sale or other title
retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by law and Ridgeway
has not entered into any agreements related to the foregoing.

 

c.There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of Ridgeway, threated against
Ridgeway or any of its subsidiaries which adversely affects or challenges the
legality, validity or enforceability of the license of the Licensed Products by
Inspyr to Ridgeway.

 

6.In consideration of the termination of certain provisions of the Agreement the
transfer of certain assets, and the representations and warranties contained in
this Letter Agreement, Inspyr agrees to issue to Ridgeway, or its assigns, (i)
such number of shares of common stock, par value $0.0001 of Inspyr (“Common
Stock”) equal to 65,000,000 shares of Common Stock to be issued on October 5,
2020 (“Initial Shares”) and (ii) 8,000 shares of Series F Preferred Stock
(“Series F Preferred Stock”). Each share of Series F Preferred Stock shall (a)
have a stated value of $10.00, and in the aggregate, will convert into such
number of shares of Common Stock as is equal to 80% of the issued and
outstanding shares of Common Stock less any Initial Shares (taking into effect
any forward or reverse stock splits or consolidations) and (b) vote on an as
converted to Common Stock basis. Upon repayment of the outstanding convertible
notes of Inspyr held by Sabby Healthcare Master Fund, Ltd., and Sabby Volatility
Warrant Master Fund, Ltd., the Series F Preferred Stock will automatically
convert into Common Stock. Inspyr agrees to file a certificate of designation
reflecting the foregoing terms of the Series F Preferred Stock within a
reasonable time subsequent to the execution of this Letter Agreement.

 

2

 



 

7.In the event that Inspyr: (x) has not secured equity financing resulting in
aggregate gross proceeds to Inspyr of at least $5 million by the three (3) year
anniversary of this Letter Agreement, or (y) Inspyr ceases operations, in
exchange for the return of the Initial Shares and Series F Preferred Stock, the
Agreement will be reinstated and this Letter Agreement will be deemed void ab
initio.

 

This letter is Confidential Information of both Inspyr and Ridgeway and is
subject to the nondisclosure obligations of the Agreement.

 

The terms of this letter shall be governed by and construed in accordance with
the law of the state of Delaware (without giving effect to its principles of
conflict laws).

 

To acknowledge your receipt of, and agreement to, this letter please execute
below one of the originals of this letter and return it to me at the above
address.

 

Very truly yours,

 

Inspyr Therapeutics, Inc.       By:                            Michael Cain,
Chief Executive Officer      

 

Acknowledged and Agreed       Ridgeway Therapeutics, Inc.       By:     Name:
Colin Hislop   Title: Chief Executive Officer   Date: October 5, 2020  

 

 

3



 

 